On order of the Court, notice is hereby given pursuant to GCR 1963, 933, that the Supreme Court proposes an amendment to GCR 1963, 512, to read as follows (new matter in italics):
*910Rule 512. Rendering Verdict.
.1-4 — Unchanged.
.5 Contact with jurors after verdict. After a verdict has been rendered, no juror sitting at the trial of that case, may be questioned, contacted, or otherwise approached by any party, or by such party’s attorney, or the agent of either, except for good cause shown, with notice to opposing counsel, and upon order of the court. The restrictions placed upon the parties and attorneys under this section apply equally to the questioning or contact of members of a juror’s family.
A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, pursuant to GCR 1963, 933, and any comments with reference to the adoption of the proposed amendment to GCR 1963, 512, may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services on or before April 1,1975.